Bigelow, C. J.
The plaintiff, if he relied on the report of the auditor as evidence at all, was properly required to read the whole of it But by so doing he was not precluded from showing that in certain particulars in regard to which the finding was adverse to him the report was erroneous. As to those particulars, it was only prima facie evidence against him, and not conclusive. Such is the rule as established by St. 1856, c. 202, and re-enacted in the Gen. Sts. c. 121, § 46. So far therefore as the report was in favor of the plaintiff, it made out a prima facie case in his behalf; and so far as it was adverse, it established a prima facie case for the defendant, and made it incumbent on the plaintiff to overcome it by other proof. This is a convenient and reasonable rule, and one of which the defendant in the present case had no reason to complain. The effect of the ruling at the trial was to deprive the plaintiff of his right to go to the jury on that part of his case as to which the auditor had found against him. Exceptions sustained.